CONCURRING OPINION
By CROW, J.
None of the newspapers printed and of general circulation in Hancock County had a political affiliation, that is, there was no newspaper of a political party in the county, and the two newspapers having the largest circulation printed wholly or partially in the county, were the Republican Courier of Findlay and the Hancock County Herald of McComb which latter was published by relator.
That there is a difference between the terms “general circulation,” and "largest circulation”, as used in §2508, GC, when the latter is taken in its entirety, is quite clear.
It is also, in my opinion, equally clear that §6255, GC, in the feature requiring “the newspaper or newspapers used shall have at least one side thereof printed” in the county, is applicable, and it was a fact that both the newspapers we have mentioned were wholly printed in the county.
Such being the situation, defendant county auditor should have made publication in the Hancock County Herald and having failed to do so should now be compelled to take that step.